Citation Nr: 0529703	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-20 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hands and fingers.  

2.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to February 1997.  He served in Southwest Asia 
from November 25, 1990, to April 4, 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  (The veteran's claims file is currently in the 
jurisdiction of the St. Petersburg, Florida, RO.)  In January 
2000 the veteran testified before a Decision Review Officer; 
a transcript of that hearing is of record.  In November 2002, 
the Board undertook development of the evidence under 
authority then in effect.  The issue of entitlement to 
service connection for fatigue, to include as due to an 
undiagnosed illness, was addressed in a November 2002 Board 
decision.  In September 2003 the remaining issues on appeal 
were remanded for further development.  Service connection 
for a right knee medial meniscus tear, for a low back 
disability, for joint pain (of hands and fingers) as due to 
undiagnosed illness, and for a left shoulder disability was 
granted by a December 2004 rating decision.  The issues 
stated on the preceding page are the only issues remaining 
before the Board.   

The matter of entitlement to service connection for dizziness 
is being remanded to the RO via the Appeals Management Center 
in Washington D.C (AMC).  VA will notify the veteran if any 
action on his part is required.  


FINDINGS OF FACT

Arthritis of the hands and fingers was not manifested in 
service or in the first postservice year, and a preponderance 
of the evidence is against a finding that the veteran now has 
arthritis of the hands and fingers.  
CONCLUSION OF LAW

Service connection for arthritis of the hands and fingers is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Notice was properly provided via September 2001 
correspondence.  The January 1999 rating decision pre-dated 
enactment of the VCAA.  In Pelegrini, supra, the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that where the rating decision predated VCAA enactment, VA 
did not err when it failed to provide VCAA mandated notice 
prior to the RO's adjudication.  Rather, the veteran was 
entitled to content-complying notice and a full opportunity 
to participate in the adjudication process after notice was 
given.  In September 2001 correspondence, in the June 2002 
supplemental statement of the case (SSOC), in March 2004 
correspondence (pursuant to the September 2003 Board remand), 
and in the December 2004 SSOC, the veteran was provided 
adequate notice of the notice and duty to assist provisions 
of the VCAA.  He was notified (in the January 1999 and 
January 2002 decisions, in the October 1999 statement of the 
case (SOC), in subsequent SSOC's, and in September 2001 and 
March 2004 correspondence) of everything required, has had 
ample opportunity to respond or supplement the record, and 
has had a full opportunity to participate in the adjudicatory 
process.  He is not prejudiced by any notice timing 
deficiency.

The March 2004 correspondence and the December 2004 SSOC 
advised the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The January 1999 and 
January 2002 decisions, the October 1999 SOC, and subsequent 
SSOC's informed him of what the evidence showed and why the 
claims were denied.  He was advised by March 2004 
correspondence and the December 2004 SSOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The March 
2004 correspondence, as well as the December 2004 SSOC 
advised him of what the evidence must show to establish 
entitlement to service connection (for osteoarthritis of the 
hands and fingers), and advised him of what information or 
evidence VA needed from him.  The December 2004 SSOC 
expressly advised him to "provide any evidence in the 
claimant's possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered.  Notice is complete.

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA and private treatment records, and 
VA examination reports.  VA has obtained all pertinent 
records identified.  Evidentiary development of the matter 
being addressed on the merits is complete.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
II.  Factual Background

At the outset it is noteworthy that as a December 2004 rating 
decision granted service connection for joint pain of the 
hands and fingers as due to an undiagnosed illness, the 
matter remaining before the Board regarding hand and finger 
pathology is limited to the diagnostic entity of arthritis of 
the hands and fingers.  

SMRs, including a November 1996 retirement examination 
report, are negative for any complaints, treatment, or 
diagnosis of osteoarthritis of the hands and fingers.  
December 1982 records note swelling in the knuckles of the 
hand (apparently related to karate practice injury) and a 
painful metacarpophalangeal joint of the right 5th finger.  
An undated record shows that the veteran was seen with a 
complaint of a wooden splinter in his right fifth finger.  In 
October and November 1995, soreness of the hands and joint 
pain was noted.  The November 1996 retirement examination 
noted a history of "swollen joints" in 1979, with no other 
findings shown.  

Postservice medical records include an August 1997 VA 
examination report.  The veteran had complaints of hand and 
finger joint pain.  On physical examination, tenderness was 
elicited to palpitation on the distal joints of the fingers 
of both hands.  The impression was mild early osteoarthritis 
of the fingers of both hands.  The examination apparently did 
not include x-rays.  

August 1997 to February 2001 treatment records from Davis 
Monthan Air Force Base were negative for any complaints, 
treatment, or diagnoses of arthritis of the hands and 
fingers.   

October to November 1998 treatment records from Dr. KS 
include a report of right hand x-rays that revealed no 
narrowing, spurring or erosions; there was minimal distal 
interphalangeal joint cupping; there were no abnormal 
calcifications.  Left hand x-rays revealed the same 
appearance as on the right, and perhaps an early spur base on 
the first metacarpal.  The impression was minimal, if any, 
suggestion of arthritis.      

February 2000 treatment records included an assessment of 
hand pain with probable osteoarthritis (not confirmed by x-
rays).   

April 2002 treatment records from Tucson VA Medical Center 
noted complaints of intermittent joint pain.  On objective 
examination of the hands there was no synovitis of the wrist, 
distal interphalangeal joints, or proximal interphalangeal 
joints, but there was some swan necking.  Degenerative joint 
disease was suspected.  No x-ray studies were reported.  

On June 2003 VA examination, the veteran had complaints of 
stiffness in his hands and fingers.  No significant 
abnormality was found on x-ray.   

On April 2004 VA examination, the examiner noted the June 
2003 VA examination report (and referred to that examination 
as taking place in August 2002).  The examiner noted that the 
veteran had complaints of hand and finger pain.  Examination 
suggested some hypertrophic changes of the proximal 
interphalangeal joints, although the x-rays showed no 
significant arthritis.  The examiner noted that an August 
1997 exam included an impression of early osteoarthritis of 
the hands.  The examiner opined that because of the negative 
x-rays, a definitive diagnosis of osteoarthritis could not be 
made.  He further indicated that in the absence of 
progression or other findings, these finger joint pains 
therefore constitute an "undiagnosed illness".   

November 2004 treatment records from the 335th Medical Group 
reflect that the veteran was seen for an acute fracture of 
the left ring finger; arthralgia of the hands was also 
diagnosed.   

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).
In order to prevail on a claim of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree in the veteran's first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The threshold matter that must be addressed in any claim 
seeking service connection is whether the disability for 
which service connection is sought is shown.  Here, reports 
of evaluations have produced impressions of possible  or 
early osteoarthritis or degenerative joint disease of the 
hands and fingers.  However, arthritis of the hands and/or 
fingers has not been clinically confirmed (i.e., by        x-
ray).  In April 2004, a VA examiner reviewed the veteran's 
claims file and opined that a definitive diagnosis of 
osteoarthritis (of the hands and fingers) could not be made.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran currently has arthritis of the hands 
and fingers.  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that he has 
arthritis in the hands and fingers.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Without an 
established diagnosis of arthritis of the hands and fingers, 
service connection for such disability is not warranted.

Finally, it is noteworthy that pathology of the hands and 
fingers (joint pain due to undiagnosed illness) is service 
connected.  The veteran is advised that X-ray confirmation of 
arthritis of the hands and fingers in the future could 
present a basis for reopening the claim seeking service 
connection for arthritis of the hands and fingers.
ORDER

Service connection for osteoarthritis of the hands and 
fingers is denied.  


REMAND

On April 2004 VA examination, the examiner opined that "it 
is NOT as least as likely as not that the post-discharge 
[dizziness] syndrome is related to the pre-discharge 
syndrome."  The examiner explained that the dizziness in 
service was vasovagal (and exercise induced) in etiology and 
that the dizziness after service was orthostatic (positional) 
in etiology, and that therefore, the two were not related.  
(Significantly it appears that the examiner formed his 
opinion on an incomplete review of medical evidence as 
reference was made to a single episode of dizziness in 
service, while records note further spells of dizziness.)  
Furthermore, the veteran's November 1996 retirement 
examination specifically noted, regarding dizziness, that 
there were no symptoms before an episode, no loss of 
consciousness, and no known contributing factors or 
associated stresses.  This description appears quite similar 
to the description of the postservice episodes.  Regardless, 
the April 2004 opinion is inadequate for proper consideration 
of the matter of entitlement to service connection for 
dizziness, including as due to undiagnosed illness.  It does 
not provide an opinion regarding the etiology of the 
dizziness (other than noting that it is orthostotic, i.e., 
brought on by standing), and does not indicate whether or not 
it may be due to undiagnosed illness.  Accordingly, further 
development of medical evidence is indicated.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for dizziness 
since his discharge from service.  The 
RO should obtain copies of all 
treatment or evaluation records (those 
not yet secured) from the identified 
sources.

2.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to ascertain whether his complaints of 
dizziness are symptoms of a known 
diagnostic entity (or an undiagnosed 
illness).  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examiner should provide an opinion as to 
whether the veteran's complaints of 
dizziness are symptoms of a known 
diagnostic entity (and if so, whether 
such is, at least as likely as not, 
related to service/dizziness complaints 
noted therein) or if they are symptoms 
of an undiagnosed illness.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate the 
claim seeking service connection for 
dizziness.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


